NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-55393

                Plaintiff-Appellee,             D.C. No. 2:14-cv-02647-R-AS

 v.
                                                MEMORANDUM*
EILEEN McGREW,

                Defendant-Appellant,

and

CALIFORNIA FRANCHISE TAX
BOARD; PHH MORTGAGE
CORPORATION,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eileen McGrew appeals from the district court’s order denying her post-

judgment motion for reconsideration in the government’s action to foreclose

federal tax liens on real property. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying McGrew’s motion

for relief from judgment because the motion was filed more than one year after

entry of judgment. See Fed. R. Civ. P. 60(c)(1); Nevitt v. United States, 886 F.2d

1187, 1188 (9th Cir. 1989) (“A motion for relief from judgment based on

[Rule 60(b)(1), (2), or (3)] shall be made not more than one year after the

judgment, order, or proceeding was entered or taken.” (citation and internal

quotation marks omitted)).

      We reject as meritless McGrew’s contention that the district court should

have construed her motion for reconsideration as seeking relief under Rule

60(b)(6).

      AFFIRMED.




                                          2                                    17-55393